Appeal from a judgment (denominated order) of the Supreme Court, Erie County (John L. Michalski, A.J.), entered June 30, 2016 in a proceeding pursuant to CPLR article 78. The judgment reversed the determination of respondent denying the application of petitioners, granted the application of petitioners and denied the request of respondent for attorney’s fees.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Iskalo 5000 Main LLC v Town of Amherst Indus. Dev. Agency ([appeal No. 2] 147 AD3d 1414 [2017]).
Present — Smith, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.